DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
2.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
3.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:
	
    PNG
    media_image1.png
    150
    524
    media_image1.png
    Greyscale


Status of Claims
4.	This Office Action is in response to the amendments filed on January 21st 2022. Claims 1-4, 6-20 are allowed. Claim 5 is cancelled.

Information Disclosure Statement
5.	Applicant has not submitted IDS for consideration.

Allowable Subject Matter
6.	Claims 1-4, 6-20 are allowed. Claim 5 is cancelled.
	The following is an examiner’s statement of reasons for allowance: the closest prior arts of record, see 892, either singularly or combination fail to anticipate or render obvious specifically, with respect to Independent claim 1, in combination of with the other claimed limitations, which is directed to, a wearable device comprising: a first illuminator to selectively illuminate at least a portion of a first eye of the user; a second illuminator to selectively illuminate at least a portion of a second eye of the user; a first image sensor to capture image data representing images of at least a portion of the first eye of the user; a second image sensor to capture image data representing images of at least a portion of the second eye of the user; a third image sensor to capture image data representing images of at least a portion of the first eve of the user; where the first illuminator, and second illuminator are located in a holding member having a cover, where part of the cover is shaped to transmit light emitted by the first and second illuminator, and a control device to: control the first illuminator and the second illuminator to transmit light through the cover to illuminate at least a portion of the first eye of the user and a portion of the second eye of the user; receive the image data from the first image sensor comprising reflection of illumination from the first illuminator off a cornea of the first eye of the user; 2Appl. No. 16/943,092Arndt. dated January 21, 2022 
	The same reasoning applies to the method claim 19 and the CRM claim 20, mutatis mutandis. Accordingly, dependent claims 2-4,6-18 are allowed.

Examiner Notes
7.	Examiner suggests reviewing the specification and the claims for any informalities such as 101, 112, antecedent basis, and typographical/grammatical errors. Corrections must be filed before paying the issue fees.
Examiner suggests that if applicant file IDSs after the notice of allowance mailed to the applicant, it must compliant with the 37 CFR 1.97 and/or 1.97(e).


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442. The examiner can normally be reached Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        January 24, 2022